11-4230                                                                         BIA
Guo v. Holder                                                           A076 505 552



                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 20th day of August, two thousand twelve.

PRESENT:
                GUIDO CALABRESI,
                GERARD E. LYNCH,
                RAYMOND J. LOHIER, JR.,
                     Circuit Judges.


REN YONG GUO,
         Petitioner,

                 v.                                     11-4230
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.


FOR PETITIONER:                Fuhao Yang, Law Offices of Fuhao
                               Yang PLLC, New York, New York.

FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
                               Attorney General; Holly M. Smith,
                               Senior Litigation Counsel; Elizabeth
                               D. Kurlan, Trial Attorney; Office of
                               Immigration Litigation, United
                               States Department of Justice,
                               Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Petitioner Ren Yong Guo, a native and citizen of the

People’s Republic of China, seeks review of a September 15,

2011, decision of the BIA denying Guo’s motion to reopen.

In re Ren Yong Guo, No. A076 505 552 (B.I.A. Sept. 15,

2011).   We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s

admonition that such motions are “disfavored.”      Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam)

(internal quotation marks omitted).     Aliens seeking to

reopen proceedings may file one motion to reopen no later

than 90 days after the date on which the final

administrative decision was rendered.    8 U.S.C.

§ 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).     It is

undisputed that Guo’s July 2009 motion to reopen was

untimely, because the BIA issued its final order of removal

in April 2002.   However, the time limitation for filing a

motion to reopen does not apply if the motion is “based on

                              2
changed country conditions arising in the country of

nationality or the country to which removal has been

ordered, if such evidence is material and was not available

and would not have been discovered or presented at the

previous proceeding.”     8 U.S.C. § 1229a(c)(7)(C)(ii); see

also 8 C.F.R. § 1003.2(c)(3)(ii).

    In this case, the agency did not abuse its discretion

in denying Guo’s motion to reopen as untimely.    Guo’s

decision to join the China Democracy Party (“CDP”) in the

United States constitutes a self-induced change in personal

circumstances that did not merit an exception to the time

limitation.   See Wei Guang Wang v. BIA, 437 F.3d 270, 274

(2d Cir. 2006).

    Further, although Guo argues that he provided articles

and a statement describing the arrest and detention of CDP

members and political activists in China, those materials do

not describe a change in country conditions since Guo’s

September 2000 hearing.     See In re S-Y-G-, 24 I. & N. Dec.

247, 253 (BIA 2007) (holding that in evaluating evidence of

changed country conditions, the BIA “compare[s] the evidence

of country conditions submitted with the motion to those

that existed at the time of the merits hearing below”).


                                3
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, Guo’s pending

motion for a stay of removal in this petition is DENIED as

moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4